DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
Claim 11 has been canceled.  Claims 1-10 and 12-21 are presented for examination.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9 and 11 of copending Patent No. 10,318,100 (the ‘100 patent) in view of Cowperthwaite (US 2002/0122038). 	Regarding claims 1-3, 5-10 and 12, in the table below, the left side contains claims from the instant application while the right side contains portions of corresponding claims in the ‘100 patent:
16/393,572 (present application)
10,318,100
Claim 1: A method, comprising:


displaying, by a display, a first augmented reality object within an augmented reality interface to a user at a first distance from the user;
displaying, by a display, a first augmented reality object within an augmented reality interface to a user … the second distance range is closer to the user than the third distance range … the first augmented reality object is located within the second distance range;
displaying, by the display, a second augmented reality object within the augmented reality interface to the user at a second distance from the user greater than the first distance;
displaying, by the display, a second augmented reality object within the augmented reality interface to the user … the second distance range is closer to the user than the third distance range … the second augmented reality object is located within the third distance range;
receiving, by a sensor, an input from a manipulator interacting with the augmented reality interface;
receiving, by a sensor, an input from an end-effector of a first body part of the user interacting with the augmented reality interface;

determining, by a processing device, a visual obstructivity level of the first augmented reality object relative to the second augmented reality object;

reducing, by the processing device, a visual obstructivity level of the first augmented reality object relative to the user in response to detection, by the processing device, that the visual obstructivity level of the first reality object relative to the second augmented reality object impacts the user's view and/or interaction with the second augmented reality object.
in response to the second augmented reality object and the end-effector being located within the third distance range, reducing, by the processing device, the visual obstructivity level of the first augmented reality object relative to the user to allow the user to interact with the second augmented reality object without the first augmented reality object obstructing the user's interaction with the second augmented reality object.


Claim 2: The method of claim 1, wherein the method further comprises: establishing, by the processing device, an exception factor; and if the exception factor is satisfied, displaying, by the display, the first augmented reality object as originally displayed according to the exception factor.
Claim 2: The method of claim 1, wherein the method further comprises: establishing, by the processing device, an exception factor; and if the exception factor is satisfied, displaying, by the display, the first augmented reality object as originally displayed.


Claim 3: The method of claim 2, wherein the exception factor comprises a disposition of a second manipulator.
Claim 3: The method of claim 1, wherein the exception factor comprises a disposition of a second body part of the user.


Claim 5: The method of claim 4, wherein the user input comprises at least one of a manipulator attitude, a hand posture, a hand gesture, an eye posture, an eye gesture, or a voice command.
Claim 6: The method of claim 15, wherein the user input comprises at least one of a hand posture, a hand gesture, an eye posture, an eye gesture, or a voice command.


Claim 6: The method of claim 1, determining whether the first augmented reality object is within a line of sight of the user.
Claim 7: The method of claim 13, wherein the exception factor comprises determining whether the first augmented reality object is within a line of sight of the user.


Claim 7: The method of claim 1, wherein the manipulator is at least one of a
body part of the user, or an augmented reality object visible on the augmented reality interface.
Claim 4: The method of claim 14, wherein the end-effector comprises at least
one of: a hand of the user; a fingertip of the user; or a tip of a stylus held by the user.


Claim 8: The method of claim 1, wherein the augmented reality interface is configured to receive input from the user via the manipulator.
Claim 9: The method of claim 1, wherein the augmented reality interface is selectable by the user.


Claim 9: The method of claim 1, wherein the manipulator comprises at least one of: a hand of the user; a cursor; an augmented reality tool; a fingertip of the user; or a tip of a physical stylus held by the user.
Claim 4: The method of claim 14, wherein the end-effector comprises at least
one of: a hand of the user; a fingertip of the user; or a tip of a stylus held by the user.


Claim 10: The method of claim 1, wherein at least one of the first distance and the second distance comprises a distance range of at least one of a linear distance or an absolute distance.
Claim 1: defining, by a processing device, a first distance range of space as an area between the user and a first point in space at a threshold distance from one of …. defining, by the processing device, a second distance range of space as an area between the first point in space and a second point in space at a threshold distance from the first point in space; the first augmented reality object is located within the second distance range.


Claim 12: The method of claim 1, wherein reducing the visual obstructivity level
comprises at least one of: decreasing an opacity of the first augmented reality object; replacing the first augmented reality object with an outline of the first augmented reality 



 	In the same field of endeavor, Cowperthwaite teaches determining, by a processing device, a visual obstructivity level of the first augmented reality object relative to the second augmented reality object; the reducing in response to detection, by the processing device, that the visual obstructivity level of the first reality object relative to the second augmented reality object impacts the user's view and/or interaction with the second augmented reality object (Cowperthwaite Figs. 29-31, [0200-0201, 203] teaches reducing the obstructivity of an object that is obstructing the view of another object i.e., in the sight-line of the other, target object).  It 
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,318,100 (‘100 patent).   	In the table below, the left side are the claims of the current application while the right side is the claims and text in the ‘100 patent that conflict with the claims of the current application.  
16/393,572 (present application)
10,318,100
Claim 13: An apparatus, comprising: 
Claim 21: An apparatus, comprising:
a display to display an augmented reality object within an augmented reality interface to a user;
a display to display an augmented reality object within an augmented reality interface to a user;
a sensor to receive an input from a manipulator interacting with the augmented reality interface; and
a sensor to receive an input from an end-effector of a body part of the user interacting with the augmented reality interface; and
a processor in communication with the sensor and the display, wherein the processor is to: define a vertical plane extending through a center of mass of the user;
a processor in communication with the sensor and the display, wherein the processor is to:
define a vertical plane extending through a center of mass of the user;
determine a first linear plane-to-point distance between the vertical plane and the manipulator;
determine a first linear plane-to-point distance between the vertical plane and the
end-effector;
determine a second linear plane-to-point distance between the vertical plane and the augmented reality object;
determine a second linear plane-to-point distance between the vertical plane and the augmented reality object;
determine a relative difference between the first linear plane-to-point distance and the second linear plane-to-point distance;
determine a relative difference between the first linear plane-to-point distance and
the second linear plane-to-point distance; 
determine a reduced obstructivity level for the augmented reality object; and
determine a reduced obstructivity level for the augmented reality object; and
display, via the display, the augmented reality object at the determined reduced obstructivity level when the relative difference is below a threshold distance.
display, via the display, the augmented reality object at the determined reduced
obstructivity level when the relative difference is below a threshold distance.


Claim 14: The apparatus of claim 13, wherein the sensor comprises at least one of




Claim 15: The apparatus of claim 13, wherein the display is configured to allow for direct viewing of the surroundings of the user or to replicate the surroundings of the user in the display.
Claim 23: The apparatus of claim 43, wherein the display comprises at least one of an optical see-through visual display, a virtual see-through display, or a stereo visual display.


Claim 16: The apparatus of claim 13, wherein at least a portion of the apparatus is wearable by the user.
Claim 24: The apparatus of claim 43, wherein at least a portion of the apparatus is disposed on a head mounted display.

 	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) the “end effector” in claim 21 of the ‘100 patent is used to interact, and thus can be understood as the “manipulator” of claim 13 of the present application; (1) the see-through visual display as recited in claim 23 of the ‘100 patent naturally allows for direct viewing of surrounding of a user, as described in claim 15 of the present application; (2) the head mounted display described in claim 24 of the ‘100 patent is a wearable by a user as recited in claim 16 of the present application.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoso (US 8,305,680) in view of Cowperthwaite (US 2002/0122038). 

 	Cowperthwaite was cited in an IDS filed 4/24/2019.  

 	Regarding claim 1, Cardoso teaches
	displaying, by a display, a first augmented reality object within an augmented reality interface to a user at a first distance from the user (col. 3, lines 7-48, Cardoso describes an augmented reality (AR) system which displays objects representing real world or virtual objects; the objects are handled or displayed as if they are a particular distance from the viewpoint of the user e.g., using depth data associated with each object; the objects can be modified for lighting and shadow effects based on their distance/depth data; see also col. 4, lines 33-44; col. 5, lines 1-9 and 50-54; col. 12, lines 40-67; Figs. 1, 3, col. 20, lines 24-27; col. 8, lines 53-58 describe a display e.g., a head mounted display);
 	displaying, by the display, a second augmented reality object within the augmented reality interface to the user at a second distance from the user greater than the first distance (col. 3, lines 7-48, Cardoso describes an augmented reality (AR) system which displays objects representing real world or virtual objects; the objects are handled or displayed as if they are a particular distance from the viewpoint of the user e.g., using depth data associated with each object; the objects can be modified for lighting and shadow effects based on their distance/depth data; see also col. 4, lines 33-44; col. 5, lines 1-9 and 50-54; the different objects may be at different distances, thus possibly causing occlusion, depending on which object is closer e.g., see col. 8, lines 35-52; col. 12, lines 40-67);
 	receiving, by a sensor, an input from a manipulator interacting with the augmented reality

 	determining, by a processing device, a visual obstructivity level of the first augmented reality object relative to the second augmented reality object (col. 8, lines 35-52; col. 12, lines 40-67, the system will determine distances to various model objects in the AR environment, and then determine occlusion i.e., determine which should be shown based on the relative distance to simulate blockage/occlusion; the Cardoso invention can be implemented using a computing device as described in Fig. 1, col. 19, lines 7-22; inherently, such a computer has a processor).
 	However, Cardoso does not expressly disclose reducing, by the processing device, the visual obstructivity level of the first augmented reality object relative to the user in response to detection, by the processing device, that the visual obstructivity level of the first reality object relative to the second augmented reality object impacts the user's view and/or interaction with the second augmented reality object.
 	In the same field of endeavor, Cowperthwaite teaches reducing, by the processing device, the visual obstructivity level of the first augmented reality object relative to the user (Cowperthwaite Figs. 29-31, [0200-0201, 203], when a first virtual object is blocking the view of a selected second virtual object, the first virtual object may have have its obstruction reduced or eliminated e.g., the object may be moved from the vicinity of the sight-line, to allow the second virtual object to be better seen; see also [0003, 0004, 0011, 0143-0144, 0148-0150, which 
 	in response to detection, by the processing device, that the visual obstructivity level of the first reality object relative to the second augmented reality object impacts the user's view and/or interaction with the second augmented reality object (Figs. 29-31, [0200-0201, 203], when a first virtual object is blocking the view of a selected second virtual object, the first virtual object may have have its obstruction reduced or eliminated e.g., the object may be moved from the vicinity of the sight-line, to allow the second virtual object to be better seen; see also [0003, 0004, 0011, 0143-0144, 0148-0150, which describe various techniques for removing obstruction caused by objects to allow a clear view of a particular object).
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated reducing, by the processing device, the visual obstructivity level of the first augmented reality object relative to the user in response to detection, by the processing device, that the visual obstructivity level of the first reality object relative to the second augmented reality object impacts the user's view and/or interaction with the second augmented reality object as suggested in Cowperthwaite into Cardoso because Cardoso and Cowperthwaite pertain to analogous fields of technology.   Cardoso relates to an augmented reality system in which displayed objects may be occluding one another, and where a user can select and move the objects.  Cowperthwaite also teaches a system in which a first displayed object may be occluding a second displayed object.  In Cowperthwaite, the system will clear up the view of the second object by reducing or eliminating the obstruction caused by the first object. It would be desirable to incorporate this feature into Cardoso so that a user could more easily view a selected object and avoid occlusion e.g., see Cowperthwaite [0149, 0150]. 

 	Regarding claim 2, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1.  The combination of Cardoso and Cowperthwaite also teaches 
 	establishing, by the processing device, an exception factor; and
 	displaying, by the display, the first augmented reality object as originally displayed according to the exception factor (Cowperthwaite Figs. 29-31, [0203], if occluding objects were moved away from the sight-line to allow a clear view of a selected target object, when the target object is moved such that such movement is no longer needed, the objects can be moved back to their initial positions).

 	Regarding claim 3, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 2.  The combination of Cardoso and Cowperthwaite also teaches wherein the exception factor comprises a disposition of a second manipulator (Cardoso col. 12, lines 5-10; col. 16, lines 60-67, the system, for example, can detect gestures, input actions, a hand or body part i.e., a manipulator, that interacts with an object in the AR environment e.g., to select or move the object; see also Cardoso col. 20, lines 16-24, which describes various input methods/devices; note that a “manipulator” can be anything that manipulates or interacts, such as a gesture, a body part, a hand, an input action/device etc.)

 	Regarding claim 4, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 2.  The combination of Cardoso and Cowperthwaite also teaches wherein the exception factor comprises a user input to override the reduction of the visual obstructivity level (Cowperthwaite Figs. 29-31, [0203], if occluding objects were moved away from the sight-line 

 	Regarding claim 5, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 4.  The combination of Cardoso and Cowperthwaite also teaches 
wherein the user input comprises at least one of a manipulator attitude, a hand posture, a hand gesture, an eye posture, an eye gesture, or a voice command (Cardoso col. 12, lines 5-10; col. 16, lines 60-67 teaches that a user can use a hand to select or interact with an object; see also Cardoso col. 20, lines 16-24, which describes various input methods/devices; all such methods/devices, to be used, inherently require a manipulator attitude i.e., a user who has suitable attitude/intent to perform an action).

 	Regarding claim 6, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1.  The combination of Cardoso and Cowperthwaite also teaches determining whether the first augmented reality object is within a line of sight of the user (Cowperthwaite Figs. 29-31, [0200-0201, 203], when a first virtual object is blocking the view of a selected second virtual object, the first virtual object may have its obstruction reduced or eliminated e.g., the object may be moved from the vicinity of the sight-line, to allow the second virtual object to be better seen; see also Cowperthwaite [0003, 0004, 0011, 0143-0144, 0148-0150, which describe various techniques for removing obstruction caused by objects to allow a clear view of a particular object).

 	Regarding claim 7, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1.  The combination of Cardoso and Cowperthwaite also teaches wherein the manipulator is at least one of a body part of the user, or an augmented reality object visible on the augmented reality interface (Cardoso col. 12, lines 5-10; col. 16, lines 60-67 teaches that a user can use a hand/body part to select or interact with an object).

 	Regarding claim 8, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1.  The combination of Cardoso and Cowperthwaite also teaches wherein the augmented reality interface is configured to receive input from the user via the manipulator (Cardoso col. 12, lines 5-10; col. 16, lines 60-67 teaches that a user can use a hand to select or interact with an object in the augmented reality interface; see also Cardoso col. 20, lines 16-24, which describes various user input methods/devices).

 	Regarding claim 9, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1.  The combination of Cardoso and Cowperthwaite also teaches wherein the manipulator comprises at least one of:
 	a hand of the user;
 	a cursor;
 	an augmented reality tool;
 	a fingertip of the user; or
 	a tip of a physical stylus held by the user (Cardoso col. 12, lines 5-10; col. 16, lines 60-67 teaches that a user can use a hand to select or interact with an object in the augmented reality 

 	Regarding claim 10, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1. The combination of Cardoso and Cowperthwaite also teaches wherein at least one of the first distance, and the second distance comprises a distance range of at least one of a linear distance or an absolute distance (Cardoso col. 3, lines 7-48, Cardoso describes an augmented reality (AR) system which displays objects representing real world or virtual objects; the objects are associated with a particular distance from the viewpoint of the user e.g., using depth data associated with each object; such distances can be understood to be an absolute distance or a linear distance; see also Cardoso col. 4, lines 33-44; col. 5, lines 1-9 and 50-54).

 	Regarding claim 12, the combination of Cardoso and Cowperthwaite teaches the invention as claimed in claim 1.  The combination of Cardoso and Cowperthwaite also teaches wherein reducing the visual obstructivity level comprises at least one of:
 	decreasing an opacity of the first augmented reality object;
 	replacing the first augmented reality object with an outline of the first augmented reality object;
 	de-resolving the first augmented reality object;
 	deleting the first augmented reality object;
 	decreasing a size of the first augmented reality object; or
.
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 17.   

 	Regarding claim 1, Applicant alleges that the cited prior art does not teach the amended limitation of “determining, by a processing device, a visual obstructivity level of the first augmented reality object relative to the second augmented reality object; reducing, by the processing device, a-the visual obstructivity level of the first augmented reality object relative to the user in response to detection, by the processing device, that the visual obstructivity level of the first reality object relative to the second augmented reality object impacts the user's view and/or interaction with the second augmented reality object.”  Claim 1 has therefore been rejected under 35 U.S.C. 103 as being unpatentable over Cardoso in view of Cowperthwaite.  Some of Applicant’s remarks are moot in view of the new grounds of rejection.
 	Applicant further alleges that claims 2-10 and 12 are allowable in view of their dependency on claim 1. Claims 2-10 and 12 are rejected as being taught by Cardoso and Cowperthwaite.    					Allowable Subject Matter
Claims 17-21 are allowed. At best, the prior art of record, specifically, Perez (US 2013/0293468) teaches a user navigating an augmented reality space with multiple possible virtual objects; a user can select an object using their hand by touching the object e.g., see Perez Fig. 21, [0149, 0145].  Cowperthewaite (US 2002/0122038) teaches that when a user selects an object in an augmented reality environment, if there are other objects in front of it that are blocking line of sight, the obstructivity of those may be reduced e.g., see Cowperthwaite Fig. 30, [0201].  Hildreth (US 2009/0027337) teaches, in a system for detecting and tracking user gesture-based commands, identifying the position of the user using their center of mass e.g., see Hildreth [0078].  Cardoso (US 8,405,680) teaches displaying models of real and virtual objects, determining distances to them and occlusion/lighting effects e.g., see Cardoso col. 3, lines 29-48; col. 12, lines 13-16, 40-67; col. 4, lines 33-44; col. 5, lines 1-8 and 50-54.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Okerlund (US 6,690,371) teaches that virtual objects that are of less interest and that would otherwise occlude or obscure objects of interest can be removed from view e.g., see Okerlund col. 1, lines 25-27.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J YOON/Primary Examiner, Art Unit 2143